NACOLE JIPPING

CHAPTER 7 TRUSTEE F {| il F )
101 E. 9th Ave, #5A
Anchorage, AK 99501
Telephone (907) 276-6660 AUG 1 02021
CLERK
U.S, BANKRUPTCY COURT

IN THE UNITED STATES BANKRUPTCY COURT

BY.
oP CLE
FOR THE DISTRICT OF ALASKA DEPUTY C

In re:
ALASKA DISPATCH NEWS, LLC, Case No. A 17-00285 GS
Chapter 7

Debtor,

Nene! Ne! Nee! Nee’ Nee” “ee” Ne”

 

REPORT OF UNCLAIMED MONIES
TO THE HONORABLE GARY SPRAKER, Bankruptcy Judge:
Comes now, Nacole Jipping, Chapter 7 Trustee, and respectfully represents:

1. Having received money from the above captioned estate and that on March 23, 2021,
payment of dividend was made and that 90 days have lapsed since the issuance of said
check. The check was neither returned nor tendered for payment and is now stale-dated.

2. A stop payment was issued on the stale check. Attempts to contact the creditor for
reissue of funds have been unsuccessful.

THEREFORE, pursuant to Title 11, U.S.C. 347 (a), a negotiable instrument in the
amount of $4,398.64, made payable to the "Clerk of the Court, U.S. Bankruptcy Court",
for the unclaimed funds in the above-referenced estate is made for payment into the
Registry of the Court. The name and address, so far as known, of the person entitled to a
portion of-said funds and the amount of their dividend is as follows:

Creditor Check Date Amount Claim

Ponderay Newsprint Co. #1036 8/7/2021 $4,398.64 12
Carmen Hermoza

111 Duke St, Ste 5000

Montreal, Quebec

Canada H3C 2Mi1

 

Dated this_7" day of August 2021. Deuba Negima ender
Nacole Jipping ~*~
RECEIPT # Zz Y Alb Chapter 7 Trustee

FEE AMT 1b4, 39869 DO.
